ON MOTION FOR REHEARING.
Felton, J.
It is insisted that this court has misconstrued the decisions of the Supreme Court in holding that the overruling of exceptions of law to an auditor’s report overruling a general demurrer to a petition is not a final judgment from which an exception would lie, on the theory that if the judgment of the superior court had been as contended for by plaintiff in error it would have been a final judgment terminating the case. In the case of Wever v. Miniger, supra, the judge overruled three exceptions of law, and dismissed two on motion. One of the exceptions overruled was the one excepting to the finding of law by the auditor overruling the general demurrer to the petition. This puts the above case on all fours with the instant case as to the question under consideration.

Rehearing denied.


Stephens, P. J., and Sutton, J., concur.